11TH COURT OF APPEALS
                                     EASTLAND, TEXAS
                                        JUDGMENT

In the interest of J.L.R., a child,          * From the 446th District Court
                                               of Ector County,
                                              Trial Court No. E-3574-PC.

No. 11-16-00350-CV                           * June 15, 2017

                                             * Per Curiam Memorandum Opinion.
                                              (Panel consists of: Wright, C.J.,
                                              Willson, J., and Bailey, J.)

       This court has inspected the record in this cause and concludes that the
appeal should be dismissed. Therefore, in accordance with this court’s opinion,
the appeal is dismissed.